UNITED STATES COURT OF APPEALS
                       for the Fifth Circuit

               _____________________________________

                            No. 95-60068
                          Summary Calendar
               _____________________________________

                        MARJORIE A. HANSEN,

                                              Petitioner-Appellant,

                              VERSUS

                 COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent-Appellee.

     ______________________________________________________

                 Appeal from the decision of the
                     United States Tax Court
                            (93 5495)
     ______________________________________________________

                        September 18, 1995

Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges

PER CURIAM:1

     The taxpayer, Marjorie Hansen, challenges the Tax Court’s

order denying her theft loss deduction which she claimed on her

1988 federal income tax return.

     A burglary occurred in the Hansen residence in 1988 and

jewelry was stolen. Taxpayer's husband was reimbursed for some of

the stolen items by his insurer.   In taxpayer’s 1991 return, she

claimed a theft loss for a number of items including some of the


     1
        Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular cases
on the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that Rule, the court has determined that this opinion
should not be published.
items for which her husband was reimbursed.            Petitioner did not

produce receipts for the items reported on her return, however, she

sought to establish the cost of some of these items by her oral

testimony.   Petitioner also produced receipts for additional items

of jewelry she now claims were also stolen in the burglary.

     The    Tax   Court   did   not   find   the   petitioner’s   testimony

credible.    It was not persuaded that the items not listed on the

return were stolen. The Tax Court was entitled to make this

credibility call and we will not disturb it.

      As to the claimed items, petitioner presented no evidence of

the fair market value of these items. While the Tax Court had

considerable latitude in estimating fair market value of the items

from their cost,it was not obliged to do so.              See Williams v.

United States, 245 F.2d 559 (5th Cir. 1957).

     For the above reasons, the judgment of the Tax Court is

affirmed.

     AFFIRMED.




                                      2